           Case 1:20-cv-08798-ER Document 23 Filed 11/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BEN B. SCHWARTZ & SONS., INC., a                   Case No. 1:20-CV-08798
Michigan corporation,

                Plaintiff,
v.

PRODUCE TECH GIANTS, LLC, a New
York limited liability company, and
EDGAR BURGOS, an individual,

                Defendants.


                                           JUDGMENT

        This Court is presented with the Stipulation for Judgment submitted by Plaintiff, Ben B.

Schwartz & Sons, Inc., a Michigan corporation (“Schwartz & Sons”) and Defendants, Produce

Tech Giants, LLC, a New York limited liability company (“Produce Tech Giants”) and Edgar

Burgos (“Burgos”).      The Court having reviewed the Stipulation and being otherwise fully

advised in the premises, it is,

        ORDERED, that Schwartz & Sons is a perfected trust beneficiary of Produce Tech

Giants, whose principal place of business is located at 425 Western Highway, Orangetown, NY

10983, under Section 5(c) of the Perishable Agricultural Commodities Act of 1930, as amended,

7 U.S.C. §499e(c) (“PACA”), in the amount of $106,504.60 plus post-judgment interest at the

contract rate of 18% per year, from the date of entry of judgment until paid in full.

        ORDERED, that Judgment is entered in favor of Ben B. Schwartz & Sons, Inc. and

against Produce Tech Giants, LLC and Edgar Burgos, jointly and severally, in the amount of

$106,504.60, plus post-judgment interest at the contract rate of 18% per year, from the date of

entry of judgment until paid in full, for which let execution issue.


                                            Page 1 of 2
          Case 1:20-cv-08798-ER Document 23 Filed 11/02/20 Page 2 of 2




       ORDERED that Bank of America, N.A. is hereby ordered and directed to disburse the

sum of $53,305.00, within two business days, from Produce Tech Giants account ending in 1755,

as identified in Bank of America, N.A.’s October 26, 2020, letter issued to counsel for Schwartz

& Sons, to Plaintiff, Ben B. Schwartz & Sons, Inc., and transmit those funds by wire or ACH, to

Schwartz & Sons’ account, to be provided to Bank of America, N.A.

       ORDERED no later than one business day after Bank of America, N.A.’s payment to

Schwartz & Sons, counsel for Plaintiff will notify the Court of the payment, requesting an order

dissolving the Court’s Temporary Restraining Order.

       ORDERED, that the Court retains jurisdiction to enforce the terms of the Settlement

Agreement executed by the parties contemporaneously with their Stipulation for Judgment.

       IT IS SO ORDERED.

                 2
Dated: November _____, 2020
                                                 Honorable Edgardo Ramos
                                                 United States District Court
                                                 Southern District of New York




                                          Page 2 of 2
